Broyles, C. J.
The accused and two of his brothers were tried on an indictment containing two counts. The first count charged robbery by force and violence. The second count charged robbery by intimidation. The accused was tried separately from his brothers. After the evidence had been adduced the court instructed the jury, in effect, that the defendant could not be convicted on the first count. This was equivalent to saying that the State had abandoned that count. The jury returned a general verdict of guilty. Under the facts just stated, the verdict, properly construed, meant guilty on the second count, which charged robbery by intimidation. While the evidence shows that the money was actually taken from the person of the victim by one of the brothers of the defendant, *225there was other evidence which together with the legal inferences therefrom, authorized the jury to find that the accused was present and aiding and abetting his brothers in the commission of the crime, and that the offense was robbery by intimidation. The finding of the jury having been approved by the trial judge, and the motion for a new trial containing the usual general grounds only, this court is without authority to interfere.

■Judgment affirmed.


Lulce and Bloodworth, JJ., concur.